Case 1:20-cv-22427-MGC Document15 Entered on FLSD Docket 12/29/2020 Page 1 of 1

CFN: 20200748304 BOOK 32259 PAGE 963
UNITED STATES DISTRICT COUR ate: 12/29/2020 12:20:37 AM

SOUTHERN DISTRICT OF FLORIDAJARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY
CASE NO. 20-CV-22427-MGC
UNITED STATES OF AMERICA,
Plaintiff,

Vv.

900 BISCAYNE BLVD UNIT #6107,
MIAMI, FLORIDA 33132,

Defendant Jn Rem.

 

RELEASE OF LIS PENDENS
GRANTEE: Nathalie Bumba Pembe

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER EITHER THE DEFENDANT AND/OR GRANTEE
any interest in the real property described hereinunder.

NOTICE IS HEREBY GIVEN, that a Notice of Lis Pendens recorded in Miami-Dade County Recorder’s Office on
June 15, 2020, in Official Record Book 31970, Page 3134 of the Public Records of Miami-Dade County, Florida giving notice of the
pendency of forfeiture in the above-referenced case is hereby released and discharged. The property affected by this release is located
at 900 Biscayne Blvd Unit #6107, Miami, Florida 33132, more particularly described as:
Condominium Parcel No. 6107 in 900 BISCAYNE BAY, a Condominium, according to
the Declaration thereof recorded April 23, 2008 in Official Record Book 26340, Page
0882, of the Public Records of Miami-Dade County, Florida, as amended and/or
supplemented from time to time, together with an undivided interest in the common
elements appurtenant thereto.
a/k/a 900 Biscayne Boulevard #6107, Miami, FL 33132-1729
PARCEL IDENTIFICATION NO.: 01-3231-069-3350.
Information concerning this action may be obtained from the records of the Clerk of Court for the United States District Court

at Miami, Florida.

Respectfully submitted,

 

BY:

 

Adrienne4., Rosen

Assistant United States Attorney
Court ID No. A5502297

U.S. Attorney’s Office

99 Northeast Fourth Street, 7th Floor
Miami, Florida 33132

Telephone: (305) 961-9338

Email: Adrienne.Rosen@usdoj.gov
